Title: To Alexander Hamilton from James McHenry, 27 January 1800
From: McHenry, James
To: Hamilton, Alexander


War Department 27th Jany 1800
Sir,
I now have the Honour to transmit to you a Copy of my circular Letter to Colonels Moore, J. Smith, Read, Bentley, Hall, Parker, Ogden & W S. Smith, in consequence of the Bill which passed the House of Representatives on Friday last, to suspend enlistments for the six additional Companies of Cavalry & the twelve Regiments of Infantry.
You will please to issue such further orders as to you shall appear proper.
I have the Honour to be, Sir, With great Respect,   Your most obed Servant

James McHenry
Major General Hamilton.


